Case 8:20-cv-00089-DOC-JDE Document 101 Filed 08/05/21 Page 1 of 13 Page ID #:1445



 1   M. DANTON RICHARDSON (State Bar No. 141709)
     mdantonrichardson@yahoo.com
 2   LAW OFFICE OF M. DANTON RICHARDSON
 3
     131 N. El Molino Ave., Suite 310
     Pasadena, CA 91101
 4   Attorneys for Plaintiff,
     LITTLE ORBIT LLC
 5

 6

 7                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 8

 9   LITTLE ORBIT LLC, a California Limited ) Case No.: 8:20-cv-00089-DOC-JDE
     Liability Company,                     )
10                                          ) Judge:       Hon. David O. Carter
11                 Plaintiff,               )
                                            ) CORRECTED NOTICE OF APPEAL
12          vs.                             )
                                            )
13
     DESCENDENT STUDIOS INC., a Texas       )
14   corporation, and ERIC PETERSON, an     )
     individual,                            )
15                                          )
16                 Defendants.              )
                                            )
17   ______________________________________ )
                                            )
18
     DESCENDENT STUDIOS INC., a Texas       )
19   corporation,                           )
                                            )
20                 Counterclaimant,         )
21                                          )
            vs.                             )
22                                          )
     LITTLE ORBIT LLC, a California Limited )
23
     Liability Company,                     )
24                                          )
                   Counter Defendant.       )
25   ______________________________________)
26

27

28                                            1
                                                                        NOTICE OF APPEAL
                                                    CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
Case 8:20-cv-00089-DOC-JDE Document 101 Filed 08/05/21 Page 2 of 13 Page ID #:1446



 1         PLEASE TAKE NOTICE that Plaintiff, LITTLE ORBIT, LLC, appeals to the United

 2   States Court of Appeals for the Ninth Circuit from the Order of this Court dated July 27, 2021,
 3
     denying Plaintiff LITTLE ORBIT LLC’s Motion to Set Aside the Binding Settlement Terms
 4
     Sheet (Dkt. 88) and granting Defendants Descendant Studios and Eric Peterson’s Second
 5

 6   Motion to Enforce the Binding Settlement Terms Sheet (Dkt. 96). A true and correct copy of

 7   the foregoing Order is attached hereto as Exhibit A.
 8

 9
                                 REPRESENTATION STATEMENT
10

11         Pursuant to Ninth Circuit Rule 3-2(b), Petitioner submits this Representation Statement.

12   Counsel for Plaintiff LITTLE ORBIT, LLC is as follows:
13
     M. DANTON RICHARDSON (State Bar No. 141709)
14   mdantonrichardson@yahoo.com
     LAW OFFICE OF M. DANTON RICHARDSON
15   131 N. El Molino Ave., Suite 310
16   Pasadena, CA 91101
     Telephone: (949) 677-6434
17
     Attorneys for Plaintiff, LITTLE ORBIT LLC
18

19
     Counsel for Defendants DESCENDENT STUDIOS INC. and ERIC PETERSON is as follows:
20

21   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
22   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
23
     Los Angeles, CA 90067
24   Telephone: (310) 586-3200
     Facsimile: (310) 586-3202
25

26

27

28                                                   2
                                                                                  NOTICE OF APPEAL
                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
Case 8:20-cv-00089-DOC-JDE Document 101 Filed 08/05/21 Page 3 of 13 Page ID #:1447



 1   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 2   NOVA IP LAW, PLLC
 3
     7420 Heritage Village Plaza, Suite 101
     Gainesville, VA 20155
 4   Telephone: (571) 386-2980
     Facsimile: (855) 295-0740
 5

 6
     Attorneys for Defendants DESCENDENT STUDIOS INC. and ERIC PETERSON
 7

 8

 9   DATED: August 5, 2021       LAW OFFICES OF M. DANTON RICHARDSON
10

11                               By:   /s/ M. Danton Richardson
                                              M Danton Richardson
12
                                       Attorney for Plaintiff/Counter-Defendant,
13
                                       LITTLE ORBIT LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           3
                                                                          NOTICE OF APPEAL
                                                      CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
Case
 Case8:20-cv-00089-DOC-JDE
      8:20-cv-00089-DOC-JDE Document
                             Document101
                                      99 Filed 07/27/21
                                               08/05/21 Page 1
                                                             4 of 9
                                                                  13 Page
                                                                      PageIDID#:1423
                                                                               #:1448




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

   Case No. 8:20-cv-00089-DOC-(JDEx)                                    Date: July 27, 2021

   Title: LITTLE ORBIT LLC V. DESCENDENT STUDIOS INC. AND ERIC
          PETERSON


   PRESENT:

                      THE HONORABLE DAVID O. CARTER, JUDGE

                  Kelly Davis                                   Not Present
                Courtroom Clerk                                Court Reporter

         ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
               PLAINTIFF:                                  DEFENDANT:
              None Present                                  None Present


          PROCEEDINGS (IN CHAMBERS): ORDER DENYING PLAINTIFF’S
                                     MOTION TO SET ASIDE THE
                                     BINDING SETTLEMENT TERMS
                                     [88] AND GRANTING
                                     DEFENDANTS’ SECOND MOTION
                                     TO ENFORCE THE BINDING
                                     SETTLEMENT TERMS [96]

           Before the Court is Plaintiff Little Orbit LLC’s (“Plaintiff”) Motion to Set Aside
   the Binding Settlement Terms Sheet (“Motion to Set Aside”) (Dkt. 88) and Defendants
   Descendant Studios and Eric Peterson’s (collectively, “Defendants”) Second Motion to
   Enforce the Binding Settlement Terms Sheet (“Motion to Enforce”) (Dkt. 96). The Court
   finds this matter appropriate for resolution without oral argument. Fed. R. Civ. P. 78;
   C.D. Cal. R. 7-15. The Court hereby DENIES the Plaintiff’s Motion to Set Aside and
   GRANTS the Defendants’ Motion to Enforce.




                                         EXHIBIT
                                              A
Case
 Case8:20-cv-00089-DOC-JDE
      8:20-cv-00089-DOC-JDE Document
                             Document101
                                      99 Filed 07/27/21
                                               08/05/21 Page 2
                                                             5 of 9
                                                                  13 Page
                                                                      PageIDID#:1424
                                                                               #:1449
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. 8:20-CV-000089-DOC-(JDEx)                                       Date: July 27, 2021

                                                                                         Page 2

    II.      Background

          A. Facts

          In 1995, major video game developer and publisher Interplay Productions Corp.
   (“Interplay”) released Descent, a first-person shooter (“FPS”) game. Mot. to Set Aside at
   6. Descent was a commercial success: together with its sequel, Descent II, it sold over 1.1
   million units as of 1998. Id. at 7.

          In or around November 1994, several former game developers, including
   Defendant Eric Peterson (“Peterson”), announced that they were forming Defendant
   Descendent Studios (“Descendent”) to work on a game (“Game”) similar to Descent in
   play style. Id. Peterson is and was the CEO of Descendant. Id.

          Through a Kickstarter campaign, Descendent raised over $600,000 for the
   development of this new game. Id. Descendent also entered into a license agreement with
   Interplay to use the “Descent” name for the Game. Id.

          Plaintiff is a worldwide video game developer and publisher. Id. at 6. When
   Descendent ran out of funds by August 2017, it reached out to Plaintiff for financial
   support to complete the development of the game in return for which Plaintiff would
   publish the video game. Id. at 7. The parties entered into a “Development Agreement”
   effective September 1, 2017. Id.

          Plaintiff contends that Descendent “failed to meet any of the delivery dates”
   required by the Development Agreement. Id. As a result, the parties entered into a
   “Terms Sheet” addendum to “salvage the project and allow Descendent more time to
   complete” the Game. Id. Plaintiff asserts that Descendent “still continued to fail to meet
   the deliverable requirements and specifications[,] thereby breaching the Terms Sheet.” Id.
   Because of the resulting delays, Descendent “ultimately failed to timely deliver the
   completed Game required under the specifications of the Agreement or otherwise comply
   with the Terms Sheet,” and Interplay has correspondingly cancelled the license
   agreement. Id. at 8.

         Plaintiff alleges that it made several payments under the Terms Sheet addendum.
   Id. However, on January 30, 2019, Plaintiff sent half of the payroll amount, because
   Descendent had missed two deadlines in a row. Id. On February 1, Descendent sent a
   “Notice of Breach” for non-payment. Id. Plaintiff cured the alleged breach by paying the
Case
 Case8:20-cv-00089-DOC-JDE
      8:20-cv-00089-DOC-JDE Document
                             Document101
                                      99 Filed 07/27/21
                                               08/05/21 Page 3
                                                             6 of 9
                                                                  13 Page
                                                                      PageIDID#:1425
                                                                               #:1450
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. 8:20-CV-000089-DOC-(JDEx)                                          Date: July 27, 2021

                                                                                            Page 3

   remaining half on February 4, and then filed its own “Notice of Breach” for Descendent’s
   failure to meet its delivery requirements. Id. Descendent, however, failed to cure the
   alleged breach. Id. Plaintiff contends that this failure to cure relieves it of any obligation
   to make any further payments to Descendent, and subsequently filed this lawsuit. Id.

           With the help of Magistrate John D. Early, the parties ultimately reached a
   settlement agreement (“Settlement Terms Sheet”). Id. at 5. Under this agreement,
   Plaintiff was to take over and complete the development of the Game under a license
   from Descendent covering “all Game IP,” and would make certain payments in that
   regard. Id. Plaintiff argues, however, that Defendants have “admitted” that all Game IP,
   except for a snapshot version of the game code as it existed as of some unknown time, no
   longer exists. Id. The original artwork and the project history, among other assets, are
   missing. Id. Thus, Plaintiff filed this Motion to Set Aside to be relieved from any
   obligation to make payments under the Settlement Terms Sheet due to Defendants’
   failure to deliver to Plaintiff “all Game IP” as provided in the Settlement Terms Sheet. Id.

      B. Procedural History

           Plaintiff filed its complaint with this Court on January 16, 2020. Complaint. (Dkt.
   1). Plaintiff filed a Motion to Set Aside the Binding Settlement Terms Sheet on June 24,
   2021 (“Motion to Set Aside”) (Dkt. 88). Defendants opposed the Motion to Set Aside on
   July 2, 2021 (“Opposition”) (Dkt. 91). On July 13, 2021, Plaintiff replied (“Reply”) (Dkt.
   94). Defendant filed a Motion to Enforce the Binding Settlement Terms Sheet on July 21,
   2021 (“Motion to Enforce”) (Dkt. 96).

    III.   Legal Standard

          Federal Rule of Civil Procedure 60(b) provides that the Court may relieve a party
   from a final judgment or order. Pursuant to Rule 60(b), a court may set aside a final
   judgment only under specific conditions, including a showing of “(1) mistake,
   inadvertence, surprise, or excusable neglect . . . (3) fraud, misrepresentation, or
   misconduct by an opposing party; . . . [and] (6) any other reason that justifies relief.” Fed.
   R. Civ. P. 60(b)(1), (3), (6).

           Rule 60(b)(6) “has been used sparingly as an equitable remedy to prevent manifest
   injustice.” U.S. v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993).
   Deferring to the Supreme Court’s admonitions, the Ninth Circuit has held that Rule
   60(b)(6) relief “may be had ‘to accomplish justice,’ but only under ‘extraordinary
Case
 Case8:20-cv-00089-DOC-JDE
      8:20-cv-00089-DOC-JDE Document
                             Document101
                                      99 Filed 07/27/21
                                               08/05/21 Page 4
                                                             7 of 9
                                                                  13 Page
                                                                      PageIDID#:1426
                                                                               #:1451
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. 8:20-CV-000089-DOC-(JDEx)                                           Date: July 27, 2021

                                                                                             Page 4

   circumstances.’” Id. (citing Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847,
   864 (1988)).

    IV.    Discussion

          A. Alleged Failure of Consideration and Fraud by Defendants

          Plaintiff contends that Defendants’ inability to deliver the Game IP assets
   constitutes a failure of consideration on their part. Mot. to Set Aside at 9. Plaintiff asserts
   that under the Settlement Terms Sheet, Defendants were to deliver all the Game IP assets,
   including all original artwork and project history, to Plaintiff. Id. However, on June 15,
   2021, Defendants produced only a snapshot copy of the game code as it existed on some
   unknown date. Id. Peterson allegedly “advised that the ‘project history no longer exists’
   and that all Plaintiff needs is the code (even claiming there was no obligation to deliver
   anything to Plaintiff).” Id. (quoting Declaration of Matthew Scott, Ex. D.). As such,
   because of Defendants’ failure of consideration in not delivering all Game IP assets,
   Plaintiff argues that it has the right to rescind the contract. Id. at 10.

           Moreover, Plaintiff contends that Defendants’ failure to deliver the full source
   code and the entire project history constitutes fraud. Plaintiff also claims that during the
   parties’ settlement negotiations, Defendants “purposefully concealed the fact that the
   game assets had not been preserved as required by the Development Agreement.” Mot. to
   Set Aside at 14. According to the Plaintiff, this “material omission” not only reflects
   Defendants’ bad faith, but also constitutes fraud, because Defendants promised to deliver
   assets it knew it could not deliver. Id. Therefore, Plaintiff argues that the Court should set
   aside the Settlement Terms Sheet due to Defendants’ fraudulent settlement. Id. at 11, 14.

          Defendants assert that under the Settlement Terms Sheet, they were not obligated
   to provide “game software, revised game software, complete functional copies of each
   prior version of the game software, or separate files for the artwork.” Opp’n. at 3. The
   deliverables were expressly stated and limited to “pre-order data, Kickstarter data, and
   early backer data,” which have all been provided to Plaintiff. Id.; Settlement Terms Sheet
   § 10. Plaintiff “did not ask for copies of the game software during the negotiations of the
   [Settlement Terms Sheet],” and Plaintiff also neither sought nor demanded the “updated
   game code, the separate artwork, and the complete writable versions of all prior game
   code versions.” Id. Defendants further argue that Plaintiff “does not need more than the
   [snapshot of the] game code [Defendants provided] to finish the game.” Id. at 5.
   Defendants also point out that Plaintiff admitted that the “artwork already contained in
Case
 Case8:20-cv-00089-DOC-JDE
      8:20-cv-00089-DOC-JDE Document
                             Document101
                                      99 Filed 07/27/21
                                               08/05/21 Page 5
                                                             8 of 9
                                                                  13 Page
                                                                      PageIDID#:1427
                                                                               #:1452
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. 8:20-CV-000089-DOC-(JDEx)                                        Date: July 27, 2021

                                                                                          Page 5

   the code can be used to complete the game.” Id. Regardless, after Plaintiff filed the
   Motion to Set Aside, Defendants correspondingly delivered all the Game IP to Plaintiff.
   Reply at 3. Therefore, because Defendants have recovered from a third party and
   provided Plaintiff with the original artwork source files, Defendants argue that this point
   is moot, and that they did not commit material breach. Opp’n. at 6.

           Additionally, Defendants claim that they have not committed fraud. Opp’n. at 11.
   Defendants point out that Plaintiff “admitted that it merely assumed that [the Game IP]
   assets had been stored,” and that Plaintiff could not identify any “representation by the
   Defendants that they still had or had stored the artwork source or executable copies of
   every prior version of the game software before the [Settlement Terms Sheet] was
   signed.” Id. Furthermore, “neither delivery nor the state of the reportedly missing
   historical deliverables were ever discussed during the settlement conference nor included
   in the [Settlement Terms Sheet].” Id. at 12. As such, Defendants argue that Plaintiff failed
   to demonstrate that Defendants committed fraud in not preserving and delivering the full
   source code and the entire project history.

           The Court agrees with the Defendants and finds that Plaintiff’s claims are moot. A
   case is moot when (1) “the issues presented are no longer live” or (2) the parties lack a
   “legally cognizable interest in the outcome.” United States Parole Comm’n v. Geraghty,
   445 U.S. 388, 396 (1980) (internal quotations omitted). Once a case becomes moot,
   courts are “required to dismiss it.” Dufresne v. Veneman, 114 F.3d 952, 954 (9th Cir.
   1997). Here, Plaintiff contends that Defendants’ inability to deliver all Game IP assets
   constitutes a failure of consideration. Plaintiff also argues that Defendants, in not
   delivering these assets, have committed fraud. However, these claims are moot, because
   Defendants have now delivered all the requested Game IP assets to Plaintiff, and the
   issues presented are no longer live. As such, Plaintiff’s claims regarding Defendants’
   failure to deliver Game IP assets are moot.

          B. Plaintiff’s Mistaken Definition of “Revenue”

           Plaintiff argues that the Settlement Terms Sheet should be set aside due to
   Plaintiff’s mistake in believing that the term “revenues” meant revenues after industry
   standard and customary deductions. Mot. to Set Aside at 3. Defendants, on the other
   hand, interpret “revenues” to mean that no such deductions are allowed. Id. Plaintiff
   contends that Defendants’ definition would “forc[e] Plaintiff to bear all of the expenses,
   and would kill any hope of Plaintiff ever recovering its investment into the Game.” Reply
   at 7. As a result, Plaintiff claims that it will “suffer material harm if the agreement is
Case
 Case8:20-cv-00089-DOC-JDE
      8:20-cv-00089-DOC-JDE Document
                             Document101
                                      99 Filed 07/27/21
                                               08/05/21 Page 6
                                                             9 of 9
                                                                  13 Page
                                                                      PageIDID#:1428
                                                                               #:1453
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. 8:20-CV-000089-DOC-(JDEx)                                        Date: July 27, 2021

                                                                                          Page 6

   enforced” based on Defendants’ definition. Mot. to Set Aside at 3. Thus, Plaintiff urges
   the Court to set aside the Settlement Terms Sheet due to Plaintiff’s mistaken
   interpretation of the term “revenues.”

           Defendants argue that Plaintiff’s basis for its interpretation of “revenues” is
   erroneous. Plaintiff claims that it construed “revenues” to be the same thing as “Net
   Sales” under the Development Agreement, which Defendants contend is “untrue,
   illogical[,] and objectively baseless.” Mot. to Enforce at 6. The Development Agreement
   defines “Net Sales” to be “all monies paid to and received by [Plaintiff], including Net
   Payments, for sales and exploitation of the Game, net or less standard and customary
   deductions for returns . . ..” Declaration of Matthew Scott, Ex. A. Defendants point out
   that the Development Agreement never defined “revenue” and its definition of “Net
   Sales” also does not use the terms “revenues” or “profits.” Mot. to Enforce at 6.
   Furthermore, Defendants claim that the parties’ relationship under the Settlement Terms
   Sheet “is not based on and looks nothing like their relationship under the Development
   Agreement.” Id. at 7. In fact, Plaintiff’s alleged breach and termination of the
   Development Agreement and the subsequent terms sheet addendum caused this litigation.
   Id. at 6. As such, there is no reasonable justification for Plaintiff to have defined
   “revenues” on the basis of the term “Net Sales” in the Development Agreement.

          Additionally, Defendants assert that “it would be exceedingly inappropriate to set
   aside a settlement agreement based on a[n] unilateral mistake when the settlement was
   reached through lengthy negotiations including parties represented by counsel, with the
   assistance of the Court.” Opp’n. at 9. Defendants argue that it is not unconscionable for
   Plaintiffs to pay Defendants a percentage of revenues or gross income, because the
   Settlement Terms Sheet was “carefully negotiated by skilled counsel at arm’s length,
   Defendants own the relevant intellectual property to the [G]ame, and royalties are
   typically based on revenues and not on margins or profits, which are subjective and easy
   to manipulate.” Id. at 10. Based on the agreement between the parties, “Defendants
   would receive royalties and payments based on a percentage of revenues, meaning gross
   income from sales and licensing.” Id. at 11. Therefore, Defendants contend that there is
   no basis for setting aside the Settlement Terms Sheet based on Plaintiff’s mistake. Id. at
   10.

           The Court finds that the Settlement Terms Sheet should not be set aside based on
   Plaintiff’s mistaken definition of “revenues.” Under Rule 60(b)(1), a court has the
   discretion to set aside a final judgment if there is a showing of “mistake, inadvertence,
   surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1). A court, however, can also deny
Case
 Case8:20-cv-00089-DOC-JDE
       8:20-cv-00089-DOC-JDEDocument
                             Document99101
                                         Filed
                                             Filed
                                                07/27/21
                                                   08/05/21
                                                          Page
                                                            Page
                                                               7 of10
                                                                    9 ofPage
                                                                         13 Page
                                                                             ID #:1429
                                                                                   ID
                                     #:1454
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-CV-000089-DOC-(JDEx)                                          Date: July 27, 2021

                                                                                           Page 7

  a Rule 60(b)(1) motion if “(1) the [plaintiff’s] culpable conduct led to the default; (2) the
  [plaintiff] has no meritorious defense; or (3) the [defendant] would be prejudiced if the
  judgment is set aside.” Price v. Seydel, 961 F.2d 1470, 1473 (9th Cir. 1992) (citing
  Meadows v. Dominican Republic, 817 F.2d 517, 521 (9th Cir. 1987)). Additionally, this
  tripartite test is “disjunctive,” so the court may deny the motion on any part. In re
  Hammer, 940 F.2d 524, 526 (9th Cir. 1991).

          Here, the Court finds that Plaintiff does not have a meritorious defense for
  mistakenly defining “revenues” as revenues after industry standard and customary
  deductions. The Plaintiff erroneously argues that its definition reasonably arises from the
  parties’ prior course of conduct, referring to the Development Agreement. California law
  permits the use of extrinsic evidence “‘to explain the meaning of a written contract . . .
  [if] the meaning urged is one to which the written contract terms are reasonable
  susceptible.’” Casa Herrera, Inc. v. Beydoun, 32 Cal.4th 336, 343 (2004) (quoting BMW
  of North America, Inc. v. New Motor Vehicle Bd., 162 Cal.App.3d 980, 990, n. 4 (1984)).
  Plaintiff, however, wrongly relied on the Development Agreement: the agreement does
  not explicitly refer to or define the term “revenues.” See Declaration of Matthew Scott,
  Ex. A. Additionally, the Development Agreement had been terminated, and the parties’
  relationship under the Settlement Terms Sheet also differs from that under the
  Development Agreement. Mot. to Enforce at 7. There was no reasonable basis for
  Plaintiff to mistakenly define “revenues,” and thus, Plaintiff does not have a meritorious
  defense. Therefore, the Court finds that Plaintiff’s mistake does not warrant setting aside
  the Settlement Terms Sheet.

         C. Due Date of First Payment and of Game Development and Release

          Finally, Plaintiff argues that the date of the first payment should not run until June
  29, 2021, when Defendants delivered the Game IP assets. Reply at 2. Plaintiff similarly
  argues that the date on which the one year starts to run for Plaintiff to complete the
  development and commercially release the Game should be June 29, 2021, or, at the very
  earliest, May 24, 2021 (the date that Judge Early determined Plaintiff’s payment
  obligation should begin). Id.

         Defendants, on the other hand, argue that Plaintiff is not entitled to any extensions
  of time, given that Plaintiff had “made virtually no effort to develop the game in the past
  eight months since the [Settlement Terms Sheet] was signed in November of 2020.” Mot.
  to Enforce at 10. It was “completely irresponsible” for Plaintiff to wait so long to “make
  any effort to develop the game.” Id. Defendants claim that they have formally demanded
Case
 Case8:20-cv-00089-DOC-JDE
       8:20-cv-00089-DOC-JDEDocument
                             Document99101
                                         Filed
                                             Filed
                                                07/27/21
                                                   08/05/21
                                                          Page
                                                            Page
                                                               8 of11
                                                                    9 ofPage
                                                                         13 Page
                                                                             ID #:1430
                                                                                   ID
                                     #:1455
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-CV-000089-DOC-(JDEx)                                          Date: July 27, 2021

                                                                                           Page 8

  Plaintiff to “disclose the status of its development efforts, its financial condition, and the
  status of its fundraising efforts.” Id. at 11. Defendants point to Plaintiff’s failure to
  respond as evidence that Plaintiff has “done virtually nothing to finish the game . . . and
  lacks the funds to complete the game.” Id. Additionally, Plaintiff allegedly has not yet
  paid Descendant the money it owes, despite now having all the necessary game assets. Id.
  As such, Defendants contend that Plaintiff is not entitled to any deadline extension, and
  request the Court to order Plaintiff to pay Defendants the money it owes.

          The Court agrees with Defendants and finds that Plaintiff is not entitled to any
  deadline extension. Plaintiff argues that the deadline should run from when Defendants
  delivered the game IP assets. However, under the Settlement Terms Sheet, the
  Defendants were not required to provide the Game IP assets; the Defendants’ obligations
  were limited to licensing the Game and delivering only a few specified items of customer
  data. Id. at 10-11. After signing the Settlement Terms Sheet and receiving the game code,
  Plaintiff could have started developing the Game. However, Plaintiff waited for several
  months before demanding the Game IP assets from Defendants, reflecting Plaintiff’s own
  lack of effort and initiative in completing the Game. Therefore, the Court finds that
  Plaintiff is not entitled to any deadline extension, and orders Plaintiff to pay what it owes
  to Defendants.

          Moreover, the Court orders Plaintiff to provide Defendants with proof of funds,
  bank and financial statements, and adequate assurance of due performance. Defendants
  claim that an Experian Credit Report shows that Plaintiff has a “‘high risk’ business
  credit score,” and Defendants are accordingly concerned that Plaintiff lacks the funds to
  pay them. Id. at 1. Plaintiff has also failed to make the first two settlement payments to
  Defendants and has “plainly stated that it has no intention of making any of the agreed
  upon monetary settlement payments”. Id. Thus, given these concerning circumstances,
  the Court orders Plaintiff to provide Defendants with proof of funds, bank and financial
  statements, and adequate assurance of due performance.

  ///

  ///

  ///
Case
 Case8:20-cv-00089-DOC-JDE
       8:20-cv-00089-DOC-JDEDocument
                             Document99101
                                         Filed
                                             Filed
                                                07/27/21
                                                   08/05/21
                                                          Page
                                                            Page
                                                               9 of12
                                                                    9 ofPage
                                                                         13 Page
                                                                             ID #:1431
                                                                                   ID
                                     #:1456
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-CV-000089-DOC-(JDEx)                                       Date: July 27, 2021

                                                                                        Page 9



  V.     Disposition

         For the reasons set forth above, the Court DENIES Plaintiff’s Motion to Set Aside
  Binding Settlement Terms Sheet, and GRANTS Defendant’s Motion to Enforce Binding
  Settlement Terms Sheet. Additionally, the Court DENIES granting attorneys’ fees to
  both sides.

         The Clerk shall serve this minute order on the parties.


   MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

   CIVIL-GEN
     Case 8:20-cv-00089-DOC-JDE Document 101 Filed 08/05/21 Page 13 of 13 Page ID
                                      #:1457


 1                                       CERTIFICATE OF SERVICE

 2            I hereby certify that on this 5th Day of August 2021, the foregoing Notice of Appeal was
 3   filed with the Court’s CM/ECF system and was served on the following counsel of record via
 4   email:
 5            Michael C. Whitticar; VSB No. 32968
              NOVA IP Law, PLLC
 6            7420 Heritage Village Plaza, Suite 101
 7            Gainesville, VA 20155
              Tel: 571-386-2980
 8            Fax: 855-295-0740
              Email: mikew@novaiplaw.com
 9
              Counsel for Defendants
10
              NADA I. SHAMONKI (SBN 205359)
11            MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
12            2029 Century Park East, Suite 3100
              Los Angeles, CA 90067
13            Telephone: (310) 586-3200
              Facsimile: (310) 586-3202
14
              Email: nshamonki@mintz.com
15            Counsel for Defendants

16

17
                                                             /s/ M. Danton Richardson
                                                               M. Danton Richardson
18

19

20

21

22

23

24

25

26

27

28                                                     4
                                                                                    NOTICE OF APPEAL
                                                                CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
